

EXHIBIT 10.2
 
FIRST AMENDMENT TO THE OHIO VALLEY BANK COMPANY
EXECUTIVE DEFERRED COMPENSATION AGREEMENT




WHEREAS, The Ohio Valley Bank Company  (the “Bank”) entered  into  an  Executive
 Deferred Compensation Agreement with {EMPLOYEE NAME} (the “Executive”) dated
December 18, 2012 (the “Agreement”);


WHEREAS, the Bank and Executive wish to amend the Agreement, pursuant to Section
10.1 of the Agreement, to clarify the pre-retirement death benefit under the
Agreement;


NOW, THEREFORE, the Agreement is hereby amended as follows:


1.  
Section 5.1 of the Agreement is hereby deleted in its entirety and the following
shall be substituted therefor:



 
5.1
Death Prior to Termination of Employment.  If the Executive dies prior to
Termination of Employment, the Company shall distribute to the Beneficiary the
benefit described in this Section 5.1.  This benefit shall be distributed in
lieu of the benefits under Article 4.

 
 
5.1.1
Amount of Benefit.  The benefit under Section 5.1 is the greater of: a) the
Deferral Account balance as of the Executive’s death; or b) the projected
Deferral Account balance had the Executive continued to defer at the current
rate until Normal Retirement Age.

 
 
5.1.2
Payment of Benefit.  The Company shall distribute the benefit to the Beneficiary
in one hundred twenty (120) consecutive monthly installments commencing on the
first day of the fourth month following the date of the Executive’s death.

 


 
IN WITNESS WHEREOF, the Executive and an authorized representative of the
Company have signed this Agreement on January 26, 2016.
 


 
EXECUTIVE:
COMPANY:
 
THE OHIO VALLEY BANK COMPANY
 
_______________________________
By:  _________________________                                                                                                     
  Title:  ________________________




